 Case 3:19-cv-00410-NJR Document 83 Filed 08/07/21 Page 1 of 7 Page ID #514




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIE SIMPSON,

          Plaintiff,

 v.                                               Case No. 19-CV-00410-NJR

 BARRY WILLIS BREWER,
 TERRY LLOYD REEVES, and
 REEVES TRUCKING, LLC,

          Defendants.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is Plaintiff Willie Simpson’s Motion for Reconsideration of

Defendant’s Motion to Exclude Expert and Response to Order (Doc. 78). For the following

reasons, the Motion for Reconsideration is denied.

                                        BACKGROUND

       On October 20, 2010, Simpson was operating a tractor-trailer when a tractor-trailer

operated by Brewer allegedly sideswiped Simpson’s vehicle at a gas station in Fayette

County, Illinois. (Doc. 42, p. 1). Defendant Brewer was acting as an agent, employee, and/or

representative of Reeves Trucking. (Doc. 68, p. 2).

       This case was originally filed on October 18, 2012, in Fayette County, Illinois. It was

dismissed on June 14, 2018. It was then re-filed on April 11, 2019 in this Court. (Doc. 1). The

case is proceeding on Simpson’s negligence claim against Brewer and Reeves Trucking for

personal injuries allegedly sustained as the result of the accident. (Doc. 68, p. 2).




                                          Page 1 of 7
 Case 3:19-cv-00410-NJR Document 83 Filed 08/07/21 Page 2 of 7 Page ID #515




       On August 20, 2019, the Court entered its scheduling and discovery order. (Doc. 19).

Pursuant to that order, Simpson was to disclose his expert witnesses by December 13, 2019,

along with written reports prepared and signed by the witnesses pursuant to Federal Rule

of Civil Procedure 26(a)(2). (Doc. 19-1). Depositions of Simpson’s expert witnesses were to

be taken by January 10, 2020. (Id.).

       Defendants already pointed out that they never received Simpson’s Rule 26 expert

witness disclosures. (Doc. 57, p. 1). As a result, “Defendants move[d] to exclude [Simpson]

from calling any retained or non-retained expert witness and/or introducing any expert

witness evidence or information at trial, at a hearing or on a motion.” (Id.).

       Simpson responded that he was not offering Dr. Conduah as an expert witness.

(Doc. 69, p. 1). Instead, “Dr. Conduah has been designated as a fact witness and has relevant

testimony regarding his treatment of Plaintiff after the accident.” (Id.). Additionally,

Simpson conceded that he did not file a Rule 26(a)(2)(B) report or expert designation for Dr.

Conduah. (Id. at p. 3). Accordingly, the Court granted Defendants’ motion in part, and

entered an order barring Simpson from eliciting testimony from Dr. Conduah regarding

prognosis or causation. (Doc. 72, p. 3). Simpson “[now] finds himself, through counsel, in

the unenviable position of seeking to reverse its previous position and ask for

reconsideration on the issue of whether Dr. Conduah is a non-retained expert.” (Id. at p. 2).

                                       LEGAL STANDARD

       Motions to reconsider an interlocutory order are properly brought pursuant to Rule

54(b) of the Federal Rules of Civil Procedure, as the rule provides that an order adjudicating

fewer than all the claims among the parties “may be revised at any time” before the entry of

a final judgment. FED. R. CIV. P. 54(b). Motions to reconsider under Rule 54(b) are judged by


                                         Page 2 of 7
 Case 3:19-cv-00410-NJR Document 83 Filed 08/07/21 Page 3 of 7 Page ID #516




largely the same standard as motions to alter or amend a judgment under Rule 59(e) and

serve a limited function: to correct manifest errors of law or fact. See Rothwell Cotton Co. v.

Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987).

       “A manifest error is not demonstrated by the disappointment of the losing party.” Oto

v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (quotation omitted). A motion to

reconsider is only proper where the Court has misunderstood a party, where the Court has

made a decision outside the adversarial issues presented to the Court by the parties, where

the Court has made an error of apprehension (not of reasoning), where a significant change

in the law has occurred, or where significant new facts have been discovered. Bank of

Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990). “Such problems

rarely arise and the motion to reconsider should be equally rare.” Id. at 1192 (citation

omitted).

                                          DISCUSSION

       To start, Simpson’s counsel is not arguing that the Court misunderstood her, decided

issues outside the adversarial issues presented, or made an error of apprehension.

Simpson’s counsel is neither arguing that a significant change of law has occurred, nor that

significant facts been discovered. Rather, Simpson’s counsel is reversing her previous

position and now “ask[s] for reconsideration on the issue of whether Dr. Conduah is a non-

retained expert.” (Doc. 78, p. 2). Because this does not meet the standard for a motion for

reconsideration, Simpson’s motion must be denied.

       Even if Simpson had argued that Dr. Conduah was a non-retained expert, the motion

to reconsider would still fail because the Court made no manifest error of law when it found

that “Simpson is barred from eliciting testimony from Dr. Conduah regarding prognosis or


                                           Page 3 of 7
 Case 3:19-cv-00410-NJR Document 83 Filed 08/07/21 Page 4 of 7 Page ID #517




causation” (Doc. 72). “If a party fails to provide information or identify a witness as

required by Rule 26(a) or (e), the party is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was substantially

justified or is harmless.” FED. R. CIV. P. 37. “The exclusion of non-disclosed evidence is

automatic and mandatory under Rule 37(c)(1) unless non-disclosure was justified or

harmless.” Musser v. Gentiva Health Servs., 356 F.3d 751, 758 (7th Cir. 2004). Here, Simpson’s

counsel has provided no justification for the non-disclosure. To the extent Simpson’s

counsel misunderstands the law, this is not a justification. Tribble v. Evangelides, 670 F.3d

753, 760 (7th Cir. 2012) (noting that a “[d]isagreement with that ruling or a belief that such

testimony would be lay and not expert opinion (or no opinion at all) is not justification; at

best, it’s just a misunderstanding of law”).

       To determine whether the non-disclosure was harmful, courts consider “(1) the

prejudice or surprise to the party against whom the evidence is offered; (2) the ability of the

party to cure the prejudice; (3) the likelihood of disruption to the trial; and (4) the bad faith

or willfulness involved in not disclosing the evidence at an earlier date.” Westefer v. Snyder,

422 F.3d 570, 585 n. 21 (7th Cir. 2005) (citing David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th

Cir. 2003)).

       Here, Defendants may not be surprised by Dr. Conduah’s testimony, but they are

certainly prejudiced. See Musser, 356 F.3d at 757–58 (“failure to disclose experts prejudiced

[party] because there are countermeasures that could have been taken that are not

applicable to fact witnesses, such as attempting to disqualify the expert testimony on

grounds set forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),

retaining rebuttal experts, and holding additional depositions to retrieve the information


                                           Page 4 of 7
 Case 3:19-cv-00410-NJR Document 83 Filed 08/07/21 Page 5 of 7 Page ID #518




not available because of the absence of a report”). Defendants note that they did not have

the “opportunity to challenge Plaintiff’s experts pursuant to a Daubert motion.” (Doc. 57,

p. 10). Defendants also point out that their “medical expert could have prepared a different

report had he been provided with Plaintiff Willie Simpson’s treating provider’s summary

of opinions.” (Id.). The Court agrees. Defendants were prejudiced by Simpson’s non-

disclosure, and this factor weighs in favor of a finding of harm.

       As for the second factor, the ability to cure the prejudice, Simpson’s counsel argues

that “here, however, additional discovery would not be necessary.” (Doc. 78, p. 4). The

Seventh Circuit’s reasoning in Musser explains otherwise, and Simpson’s counsel does not

get to decide whether additional discovery would be necessary. Because reopening

discovery increases the costs and burdens on Defendants, this factor weighs in favor of

finding a harm. See Hassebrock v. Bernhoft, 815 F.3d 334, 341 (7th Cir. 2016) (acknowledging

that “[r]eopening discovery would cause further delay and require the defendants to

prepare new motions on potentially different grounds”).

       The third factor is the likelihood of disruption to the trial. Trial will begin in just a

few days–-on August 10, 2021. This factor weighs in favor of finding a harm, as there is no

time to go back and reopen discovery or for Defendants to file Daubert motions.

       It is difficult to find bad faith or willfulness without Defendants submitting

evidence. But Simpson’s counsel has made a series of representations to this Court that is

more than enough to find in favor of Defendants. For instance, counsel argues in the motion

for reconsideration that “defendants have had the opportunity to fully question Dr.

Conduah under oath.” (Doc. 78, p. 3). Simpson then asserts “it was defendants’ counsel

who questioned Dr. Conduah about matters that would pertain to an expert.” (Id.). But just


                                          Page 5 of 7
 Case 3:19-cv-00410-NJR Document 83 Filed 08/07/21 Page 6 of 7 Page ID #519




last week, counsel represented to the Court in Simpson’s Response in Opposition to

Defendants’ Motion to Exclude Expert that “Dr. Conduah’s taped deposition testimony [ ]

does not offer any expert opinions.” (Doc. 69, p. 1) (emphasis added).

       It gets worse. Simpson’s counsel has repeatedly explained that Dr. Conduah will not

testify as to causation. Counsel made that clear in Simpson’s Response in Opposition to

Defendants’ Motion to Exclude Expert. And even in this filing counsel continues to note

that “Dr. Conduah indicated he could not opine on future medical care or prognosis

because he was only testifying about his treatment of [Simpson].” (Doc. 78, p. 3). Notably,

Simpson’s counsel willfully avoids mentioning whether Dr. Conduah will testify as to

causation. This is a dangerous tactic when this Court previously ordered counsel to explain

“how Dr. Conduah will provide [diagnosis] testimony without relying upon ‘specialized

medical training and knowledge that is outside the average jurors sphere of knowledge.’”

(Doc. 72). After considering the above factors, the Court concludes that the Simpson’s non-

disclosure was harmful.

       An appropriate sanction for the violation is barring Dr. Conduah from testifying as

to causation or prognosis. This case is not like Schmelzer. In Schmelzer, the court did not

completely exclude the expert testimony of the treating physicians because there was

“sufficient time for a limited re-opening of discovery given that the trial date [was] six

months away.” Schmelzer v. Muncy, No. 16-cv-290-GCS, 2019 WL 3842335 (S.D. Ill. Aug. 14,

2019), at *6 (emphasis added). Here, the trial date is less than three days away.

       For these reasons, the Court finds that it made no manifest error of law when it found

that “Simpson is barred from eliciting testimony from Dr. Conduah regarding prognosis or

causation” (Doc. 72).


                                          Page 6 of 7
 Case 3:19-cv-00410-NJR Document 83 Filed 08/07/21 Page 7 of 7 Page ID #520




                                       CONCLUSION

       Accordingly, Plaintiff Willie Simpson’s Motion for Reconsideration of Defendant’s

Motion to Exclude Expert and Response to Order 72 (Doc. 78) is DENIED. Dr. Conduah may

testify as to Simpson’s diagnosis to the extent Dr. Conduah diagnosed Simpson with the

rotator cuff tear, but Simpson is barred from eliciting testimony from Dr. Conduah regarding

prognosis or causation.

       IT IS SO ORDERED.

       DATED: August 7, 2021


                                                 ___________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                        Page 7 of 7
